DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,995,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same subject matter and overlap in scope.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flowable composition” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a second annulus”. This limitation is indefinite because 1t is unclear as to how one can have a “second” annulus without having a “first” annulus.
Claim 15 recites the limitation “a third annulus”. This limitation is indefinite because it is unclear as to how one can have a “third” annulus without having a “first” annulus.
Claim 14 is similarly rejected for being dependent upon an indefinite claim.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: “a packer positioned above the tail pipe”. Per the Applicant’s specification paragraph 45, the tail pipe is defined as a pipe component situated below a packer. As such, the packer is an essential component operating in tandem with the tail pipe and therefore it is required to be claimed in conjunction with said tail pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlem et al. (US 6840709) in view of Brooks et al. (US 5207530) and Schimp (US 9109751).
Dahlem discloses an apparatus and method of installing a subterranean hydrogen gas storage system [Figure 1] utilizing new or existing oil & gas wells [Column 4, Lines 19-30] comprising a string [3] of high pressure steel casing [Column 6, Lines 39-49], a bottom assembly sealed with a cement [5] or other standard industry plug [Column 6, Lines 60-63], a top assembly with control valves [6] to pump in the hydrogen to be stored, and the annulus between the borehole wall and the string [4] being filled with cement [Column 6, Lines 63-66].
Although Dahlem indicates the storage system can be constructed utilizing standard well drilling practices [Column 2, Lines 32-37], it is silent as to further detail of the system.
Brooks teaches an apparatus and method of installing a subterranean natural gas storage system [Figure 2] utilizing sections of oil field casing connected end to end [Column 2, Lines 50-52] including a tubing string [48] run inside of, and terminating below, the casing.
Schimp teaches and apparatus and method of installing a subterranean natural gas storage system [Figure 3] utilizing an oil well [10] wherein a packer [34] separates the storage area from the bottom of the well.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the hydrogen gas storage system of Dahlem by utilizing the tubing string described by Brooks for the purpose of removing water and/or other contaminated material from the bottom of the well [Column 4, Line 66 to Colum 5, Line 7]. Likewise, tt would have been obvious to one of ordinary skill to add the packer as described by Schimp to isolate the hydrogen storage area from the water/contaminated material collection area to both better retain the purity of the hydrogen and maintain a constant pressure.
Regarding claims 4, 7, 18 and 19, although not explicitly detailed in the combination, it would have been obvious to one of ordinary skill in the art that the casing sections would be joined via a means of the instant claims since these are all well-known connection means in the oil and gas industry and Dahlem indicates the system can be constructed with standard drilling practices. Further, it would have been obvious to a skilled artisan to provide a conductor bleed valve when utilizing an installation method requiring the injection of pressurized cement into the annulus.
Specifically regarding the steps of the method, it would have been obvious to one of ordinary skill in the art that the subterranean hydrogen gas storage system of the Dahlem-Brooks- Schimp combination in its normal and usual operation, would necessarily perform the method as claimed by the Applicant.

Claim(s) 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Dahlem-Brooks-Schimp combination as applied to claims 1-4, 7-13 and 16-20 above, and further in view of Williams et al. (US 9896269).
The Dahlem-Brooks-Schimp combination is silent as to the use of a tertiary containment structure comprising nested casing sections grouted together.
Willaims teaches a method of installing a subterranean storage system wherein multiple nesting casing sections can be added and grouted together [Column 23, Line 61 to Column 24, Line 3].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the subterranean storage system of the Dahlem-Brooks-Schimp combination by adding the nested/grouted casing sections as described by Williams to increase the length, stability, and/or layers of containment, for the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619